DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/21/2021 has been entered. Claims 2, 6, 8, 11, 12, 16, and 18 have been canceled. Claims 3, 7, 9, 13, 17, and 19-20 have been amended. Claims 1, 3-5, 7, 9, 10, 13-15, 17, and 19-20 are pending.
Allowable Subject Matter
Claims 1, 3-5, 7, 9, 10, 13-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20120256890 teaches A display module of the present invention includes a display unit, a substrate having the display unit on a surface thereof, and a display control unit that controls the display unit to display a mark, and the substrate is provided with a mark. This results in an effect of making possible an instant detection of misalignment by a visual check. 20130207940 teaches a display device is disclosed. The display device includes a display panel for displaying configured to display an image in at least two separate fields during a frame, a panel driver configured to transmit output data for each field corresponding to the at least two fields to the display panel and drive the display panel according to each field, and a controller. The controller is configured to receive input data, and analyze an image pattern corresponding to the input data to generate the output data for each field based on the input data according to the analysis result of the pattern, or generate the output data for 
Prior arts fail to disclose or suggest a display panel driver comprising: a storage unit configured to store an align pattern, the align pattern comprising an align mark; and a timing controller configured to output align image data based on an align control signal provided from a facility driver during a mechanism assembly process of a display panel, the align image data comprising the align pattern, wherein the align control signal is a power signal, an enable signal having a reference voltage level, or a command signal provided to the timing controller by using 12C communication.
Claim 1, prior arts fail to disclose or suggest a display panel driver comprising: a storage unit configured to store an align pattern, the align pattern comprising an align mark; and a timing controller configured to output align image data based 
Claim 10, prior arts fail to disclose or suggest a display device comprising: a display panel configured to display an image; and a display panel driver configured to provide image data to the display panel, wherein the display panel driver is configured to be coupled to a facility driver during a mechanism assembly process of the display panel and is configured to output align image data comprising an align pattern based on an align control signal provided from the facility driver, wherein the display panel driver comprises: a storage unit configured to store the align pattern, the align pattern comprising an align mark; and a timing controller configured to output the align image data based on the align control signal provided from the facility driver during the mechanism assembly process of the display panel, and wherein the align control signal is a power signal, an enable signal having a reference voltage level, or a command signal provided to the timing controller by using 12C communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.